Citation Nr: 1801514	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-10 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include chronic gastritis and gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Brendan B. Garcia, Attorney

		

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carolyn Colley, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from February 1985 to November 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In June 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  At this hearing, the Veteran stated that the issue on appeal was entitlement to service connection for gastroesophageal reflux disease also known as GERD, and the hearing was held on that issue.  A transcript is included in the claims file. 

During the course of the Veteran's claim, the Veteran has claimed entitlement to service connection for chronic gastritis, hiatal hernia, acid reflux, and gastroesophageal reflux disease (GERD).  In October 2017, the Veteran requested that the Board re-characterize the issue as entitlement to service connection for chronic gastritis.  The Board has broadened the claim to include any diagnosed gastrointestinal disorder that may be reasonably encompassed by the Veteran's description of the claim, the Veteran's symptoms, and other information of the record, so as not to improperly limit the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 6, (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a gastrointestinal disorder as a result of food poisoning while serving on active duty.  The Veteran believes that food poisoning caused vomiting, which in turn carried acid into his esophagus, causing irritation and esophagitis.  The Veteran also believes that food poisoning resulted in a weakened lower esophageal sphincter which has facilitated reflux.  Notably, in October 2017, the Veteran stated that his current symptoms, although initially considered indications of GERD, are encompassed by the diagnosis of chronic gastritis.  

Turning to the medical evidence of record, the Veteran's service treatment records show a diagnosis of gastroenteritis in March 1987 and March 1988, caused by food poisoning.  Post-service private treatment records show that the Veteran was assigned a diagnosis of chronic gastritis in July 2008 and November 2013.  The evidence of record is silent for a diagnosis of GERD. 

In relation to the Veteran's claim, a VA medical opinion was obtained in February 2014 for the claimed condition of a hiatal hernia, which was previously noted as GERD and acid reflux.  After reviewing the Veteran's claims file, and based on medical literature and clinical experience, the VA examiner determined that there was no objective evidence to support a current diagnosis of GERD or any diagnosis during or within one year after separation from active duty service.  The VA examiner further noted that while the Veteran was diagnosed with acute gastroenteritis during active duty service, gastroenteritis is a self-limiting condition that lasts 2-3 days but resolves without residuals.  The VA examiner noted that acute gastroenteritis is not the same as GERD, and that GERD is not caused by gastroenteritis.  The VA examiner failed to address the diagnosis of chronic gastritis contained within the Veteran's claims file.  

The Board notes that as part of the Secretary's duty to assist claimants, the Secretary must provide a medical examination or obtain a medical opinion "when such an examination or opinion is necessary to make a decision."  U.S.C. § 5103A(d)(1).  "A medical opinion is adequate when it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1994)); Ardison v. Brown, 6 Vet. App. 405, 407 (1995).  

Here, the Board finds that the VA examiner failed to provide an adequate medical opinion.  Although the VA medical opinion addresses GERD and the Veteran's in-service medical history, the examiner failed to address the Veteran's post-service diagnosis of chronic gastritis.  Because the Veteran's claim now includes that very issue, any evaluation by the Board of the claimed disability will not be a fully informed one and, therefore, the VA medical opinion is inadequate.  

As such, the Board finds that a VA examination and opinion are necessary to determine the nature and etiology of any currently-diagnosed gastrointestinal disorder, to include chronic gastritis.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to assess the nature and etiology of any gastrointestinal disorder diagnosed during the pendency of this appeal, to include chronic gastritis.  The Veteran's VA claims folder should be made available to the examiner for review in conjunction with the examination.  The examiner should specifically review, note, and discuss all prior diagnoses of record.  Further, the examiner must note a review of the private medical records concerning chronic gastritis.  The examiner's analysis should focus on the Veteran's in-service reports and current diagnoses, and whether such reports are related to current findings.

In consideration of these and any other evidence or factors deemed relevant, the examiner should address the following question:

Is it at least as likely as not (50 percent or greater probability) that any current gastrointestinal disorder, to include chronic gastritis or any residuals thereof, was incurred in or as a result of the Veteran's period of active service?  Why or why not?  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

All opinions are to be accompanied by a rationale consistent with the evidence of record. A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested. If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so. In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  After completing the above action, and any other indicated development, the Veteran's claim must be re-adjudicated.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




